Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference number 120 has been used to designate both a tapered structure (fig. 7C) and a dielectric material (figs. 8-10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Currently reference number 120 appears in the specification at [0044], [0046], and [0054].  The specification should be updated to reflect any changes to the drawings which replace reference number 120.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moayedi Pour Fard et al. (article in Optics Express, 6 March 2017), designated NPL1.
Claim 1:  NPL1 discloses a structure comprising (see mainly fig. 2, copied below): 

    PNG
    media_image1.png
    453
    862
    media_image1.png
    Greyscale

a substrate ("Silicon substrate") 
a photodetector arranged above the substrate, the photodetector having a core body (the 5 µm wide region of intrinsic Si between the n+ and p+ doped regions) and a coupler (the grating coupler) that is adjacent to the core body, wherein the core body is configured to absorb light received by the coupler; and 
the coupler comprising a plurality of grating structures having respective widths that vary as a function of position relative to the core body.  As shown in fig. 2(b) their widths are 12.8 µm in the light receiving area and approximately 8 µm where they approach the core body.  The function of position is a step function dependent on the y coordinate.
	Claim 4:  The respective widths of the plurality of grating structures vary with position relative to the core body based on a mathematical function (a step function).
	Claim 16:  NPL1 discloses a semiconductor device comprising: 
a substrate; 
a photodetector arranged above the substrate, the photodetector having a core body and a coupler that is adjacent to the core body, wherein the core body is configured to absorb light received by the coupler; 
the coupler comprising a plurality of grating structures having respective widths that vary as a function of position relative to the core body (all of the preceding limitations were accounted for above with regard to claim 1); and 
an optical component (an optical fiber) arranged above the substrate and adjacent to the photodetector, wherein the coupler receives light transmitted by the optical component ("Input light" in fig. 3(a)).  That the optical component is an optical fiber can be deduced at least from the paragraph spanning pp. 5110-5111 and the first paragraph of Section 2.2; see also the cleaved fiber in fig. 7 and the last paragraph on p. 5114.
Claim 17:  The optical component is a waveguide (an optical fiber is a type of optical waveguide).

Claims 1, 4, and 16	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez Marin et al. (article in 2D Materials and Applications, 29 March 2019), designated NPL2.
Claim 1:  NPL2 discloses a structure comprising (see mainly fig. 1, a crop of which is included below):

    PNG
    media_image2.png
    293
    930
    media_image2.png
    Greyscale

a substrate (Si substrate); 
a photodetector arranged above the substrate, the photodetector having a core body (the waveguide and overlying MoS2 layer) and a coupler (the grating coupler) that is adjacent to the core body, wherein the core body is configured to absorb light received by the coupler; and 
the coupler comprising a plurality of grating structures (arcuate segments) having respective widths that vary as a function of position relative to the core body.  As shown in fig. 1c, the widths of the arcuate segments change according to an apparently linear function of distance from the core body.
Claim 4:  The respective widths of the plurality of grating structures vary with position relative to the core body based on a mathematical function (a linear function).
Claim 16:  NPL2 discloses a semiconductor device comprising: 
a substrate; 
a photodetector arranged above the substrate, the photodetector having a core body and a coupler that is adjacent to the core body, wherein the core body is configured to absorb light received by the coupler; 
the coupler comprising a plurality of grating structures having respective widths that vary as a function of position relative to the core body (all of the preceding limitations were accounted for above with regard to claim 1); and 
an optical component (Obj in fig. S5) arranged above the substrate and adjacent to the photodetector, wherein the coupler receives light transmitted by the optical component.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (applied above).
NPL1 does not disclose that the waveguide (the optical fiber) includes a semiconductor material or a dielectric material.  NPL1 is directed to applications using light of 850 nm wavelength as mentioned throughout that article.  Official notice is taken of the facts that silica-based optical fibers were well known prior to the filing of this application as was their suitability for conducting light around 850 nm.  Silica is a dielectric material.  A skilled person could have used a silica-based optical fiber to deliver the 850 nm light from the VCSEL in the NPL1 apparatus with predictable results.  Thus it would have been obvious to such a person before the effective filing date of claim 18 to do so, motivated by an expectation of achieving minimal transmission loss through the fiber.

Allowable Subject Matter
Claims 7-15 are allowed.  The applied references do not disclose or suggest the entirety of the coupler structure required by claim 7.  
Claims 2-3, 5-6, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims.  The applied references do not disclose or suggest the additional structural features required by these claims.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874